Order entered February 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01112-CR

                          CURTIS DORELLE WEEMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-85972-2013

                                           ORDER
       The Court ORDERS court reporter Claudia Webb to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s exhibit nos. 1, a DVD, and 3, a CD.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Claudia Webb, official court reporter, County Court at Law No. 4, and to counsel for all parties.

                                                      /s/   ADA BROWN
                                                            JUSTICE